SCHALL, Circuit Judge.

ORDER

The United States moves to summarily affirm the Court of Federal Claims’ judgment dismissing the Crown Kingdom Embassy’s complaint. The Crown Kingdom Embassy has not responded.
A complaint was filed with the Court of Federal Claims seeking $32 trillion in damages and an order compelling the United States to sign a deed for San Clemente Island. The complaint was signed by “His Royal Majesty King Gordon I.” Based on documents attached to the plaintiffs brief, it appears that Gordon Price is the person behind the complaint. The Court of Federal Claims dismissed the complaint for lack of jurisdiction, noting that the plaintiff had incorrectly asserted that jurisdiction need not exist and, in any event, holding that none of the allegations stated a claim within the court’s jurisdiction. In the informal brief, plaintiff raises arguments concerning the failure of the Department of Veterans Affairs to pay for medical treatment.
The United States argues that the Court of Federal Claims’ judgment should be summarily affirmed.* We agree. Summary disposition of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994). In the present case, it is clear that summary disposition is warranted. The complaint is not within the jurisdiction of the Court of Federal Claims.
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion for summary affirmance is granted.
(2) Each side shall bear its own costs.

 The United States notes that this court previously summarily affirmed another judgment of dismissal by the Court of Federal Claims in which plaintiff sought similar relief. See Crown Kingdom Embassy-Consulate v. United States, No. 00-5080 (Fed.Cir. Sept. 1, 2000).